            DECLARATION UNDER PENALTY OF PERJURY
                      OF RYAN GERMANY
1.   I am over the age of majority, of sound mind, and otherwise qualified to
     make this Declaration based upon my own personal knowledge. This
     Declaration is offered pursuant to 28 U.S.C. § 1746 in support of Georgia
     Secretary of State Brad Raffensperger’s (“Defendant” or “Secretary”)
     Motion for Summary Judgment (Defendant’s “Motion”).

2.   On or about January 14, 2013, the Georgia Secretary of State executed a
     Memorandum of Understanding (“MOU”) with the chief election officials
     of 19 other states to share voter registration data between the various states
     (the “Crosscheck Program”). A true and correct copy of the MOU is
     attached hereto as Exhibit A.

3.   Pursuant to the MOU, Georgia agreed to provide its voter registration rolls
     to the office of the Kansas Secretary of State to compare with those of other
     states and search for duplicate entries.

4.   Georgia’s participation in the Crosscheck Program was limited to
     providing voter registration data to the Kansas Secretary of State; however
     Georgia no longer sends voter registration information to Crosscheck and
     has not done so since January 2017. Georgia does not use and has never
     used the information generated by the Kansas Secretary of State to
     challenge or remove registrations from the Georgia voter registration
     database or for any list maintenance purpose whatsoever, including
     sending confirmation notices.

5.   On or about January 23, 2013, the Georgia Secretary of State submitted the
     MOU for preclearance under Section 5 of the Voting Rights Act of 1965,
     as amended (42 U.S.C. § 1973). A true and correct copy of this
     preclearance check submission is attached as Exhibit B.
                                                                               -2-


6.   Georgia’s submission of the MOU for preclearance under Section 5 of the
     VRA was made out of an abundance of caution, as the Secretary’s
     provision of voter registration data pursuant to the MOU does not affect
     Georgia‘s own voter registration system or voters in any way. (See Exhibit
     B at 2.)

7.   On or about February 28, 2013, the U.S. Department of Justice determined
     that preclearance under Section 5 was unnecessary as Georgia’s
     participation in the Crosscheck Program does not affect voting in the State
     of Georgia. A true and correct copy of the Department of Justice’s decision
     is attached hereto as Exhibit C.

8.   On or about June 12, 2018, counsel for Plaintiffs submitted a request to the
     Georgia Secretary of State’s office under the National Voter Registration
     Act, 52 U.S.C. § 20507, requesting the 2016 and 2017 reports produced by
     the Kansas Secretary of State comparing the Georgia voter registration roll
     to other participating states for the purpose of identifying potential
     duplicate voters (the “Crosscheck Lists”). Plaintiffs also requested a list of
     all individuals removed “or changed to inactive” in Georgia’s voter rolls in
     2016 and/or 2017. A true and correct copy of Plaintiffs’ Counsel’s June 12,
     2018 letter is attached hereto as Exhibit D.

9.   On or about September 5, 2018, the Georgia Secretary of State’s office
     responded to Plaintiffs’ June 12, 2018 letter and confirmed that “Georgia
     has not used data or matches received from the [ ] Crosscheck Program to
     remove or otherwise change the status of voter registrations. To date,
     [Georgia’s] involvement has been limited to including our data in the [ ]
     Crosscheck Program. [Georgia] did not participate at all this year (2018).”
     A list of voters cancelled or changed to inactive status was also provided
     pursuant to Plaintiffs’ secondary request. A true and correct copy of the
                                                                                -3-


      Secretary of State’s September 5, 2018 letter is attached hereto as Exhibit
      E.

10.   On or about September 27, 2018, counsel for Plaintiffs sent an additional
      letter again requesting copies of the 2016 and 2017 Crosscheck Lists, as
      well as making several new requests for documents. A true and correct
      copy of Plaintiffs’ Counsel’s September 27, 2018 letter is attached hereto
      as Exhibit F.

11.   On or about October 4, 2018, the Georgia Secretary of State’s office
      responded to Plaintiffs’ September 27, 2018 letter and reiterated that
      “Georgia does not use and has not ever used Crosscheck data for list
      maintenance or any voter registration purpose whatsoever” and thus was
      “under no obligation to retain that data pursuant to the NVRA.” The
      Secretary of State’s office further confirmed that “[w]e have performed a
      diligent search to ensure that we do not have the 2016 and 2017 lists
      provided by the Crosscheck program, and we do not have them.” A true
      and correct copy of the Secretary of State’s October 4, 2018 letter is
      attached hereto as Exhibit G.

12.   On or about October 8, 2018, counsel for Plaintiffs sent a third letter to the
      Georgia Secretary of State’s office again requesting the 2016 and 2017
      Crosscheck Lists despite the Georgia Secretary of State’s office’s
      confirmation that it did not possess them. A true and correct copy of
      Plaintiffs’ Counsel’s October 8, 2018 letter is attached hereto as
      Exhibit H.

13.   After receiving Plaintiff’s request for the 2016 and 2017 Crosscheck Lists,
      the Georgia Secretary of State’s office checked its files to see if any copies
      of either of the lists remained in any form. That search confirmed that the
      office does not, in fact, possess the Crosscheck Lists sought by Plaintiffs.
Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
Exhibit H
